Parliament's position on the new 2011 Draft Budget as modified by the Council (debate)
The next item is the report by Sidonia Elżbieta Jędrzejewska and Helga Trüpel, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2011, all sections, as modified by the Council (17635/2010 - C7-0411/2010 -.
Mr President, after many months of negotiations, discussions and tension, we will have finally managed - tomorrow I hope - to adopt the European Union 2011 budget here at the European Parliament plenary session. I would like to start positively with what I believe to be the most interesting and effective of the achievements of the 2011 budget, and those that are of particular significance for European citizens.
First and foremost, I am very pleased that we managed to reach an agreement on time, that the difficult negotiations with the Member States and the European Commission were completed before the end of 2010, and that we managed to avoid the hazard of a provisional 2011 budget, even though each of the parties, of course, had to compromise to a certain extent. I would like to draw your attention to several valuable and interesting aspects regarding the specific details of what we managed to negotiate.
First and foremost, this relates to the joint position that we drew up, and the unanimous adoption of Parliament's proposal of October 2010 regarding the European Parliament's priorities in terms of budgetary obligations. All our proposals regarding increased funding for the budget lines which are vital for youth, education, mobility, innovation, research programmes and for programmes relating to key issues in international affairs were accepted by the Council and the Commission. I am pleased about this. It should also be noted that Parliament was very realistic and disciplined in its October reading. I am pleased that the Council and the Member States took note of this discipline and acknowledged the priorities we proposed, and to which we have been making clear reference since March.
In summary, I am pleased that this triangle - youth, education and mobility - was understood and properly appreciated by the Council. I hope that the Commission will make every effort to ensure that these increased funds are used appropriately in 2011.
I am pleased that we managed to understand our own fears to a large extent. However, our satisfaction that we managed to reach an understanding is, in very many respects, marred by several important elements. First and foremost, during the 2011 negotiations, we saw in practice how difficult it is to implement the Treaty of Lisbon, how many unknown areas remain ahead of us and how much joint work we have to put in to develop practical, pragmatic solutions arising from the new frameworks within which we are functioning. This process has by no means finished.
It has also become painfully clear that the Member States are showing an ever-decreasing amount of solidarity when they have to contend with a crisis, and it is precisely European solidarity that is the first value to be lost when savings have to be made in national budgets. I regret greatly that the Member States have suddenly become so very short-sighted and that they want to make savings specifically on European integration. It is a sore subject. We must return to this debate, as it is by no means over.
I would also like to ask Mr Wathelet two rather important questions on subjects that continue to puzzle me. I would like to know whether the Council intends to adopt the joint declaration - the draft of which we have seen, although I am unclear as to its status - on the Multiannual Financial Framework. Furthermore, the European Commission, in accordance with Parliament's expectations, presented a whole series of single-page declarations clarifying Lisbonisation, European added value and own resources. I would like to ask Mr Wathelet, who represents the Council here, whether the Council could explain its own position on these matters.
Once again, I would like to thank my fellow Members from the European Parliament for their contribution and everyone from the European Commission and the Council for their constructive approach, and I will be grateful for an answer to these questions.
Mr President, Mr Wathelet, Commissioner, ladies and gentlemen, as rapporteur for Parliament's budget, I can definitely speak of a political success in respect of this part of the budget. Parliament's position following the vote on the budget in October has been accepted almost in its entirety by the Council. My approach was to tackle this budget with a great deal of responsibility, with ambition commensurate with the Treaty of Lisbon, but also with self-restraint on our part, because, of course, we all understand the difficult situation we are in, but are nevertheless committed Europeans. This was precisely the conflict of aims that we had with Parliament's budget, as well as with the general part of the budget. The different institutions, in other words, our own House, but also the other small institutions such as the European Data Protection Supervisor, the European Ombudsman and the Court of Auditors, have been given the posts that they desperately need - not as many as they originally asked for, but a number that recognises what they really need. Parliament's budget - and I think this is important - has been cut by EUR 25 million compared to what the Bureau originally asked for. In other words, this is another clear sign of self-limitation and self-restraint, but not self-denial.
Something else that was particularly important to me was for us to use more resources to make our buildings energy efficient. There should also be more bicycles here in Strasbourg so that we are not reliant on so many cars, and it should be possible to provide the staff of the institutions with cards for local public transport in Brussels. Thus, here, too, it is a question of environmental responsibility. The salaries adjustment in accordance with the court ruling has been properly budgeted for and will be financed by redistribution from other parts of the budget. That means that we have reached a good compromise between Parliament and the Council, and we have cooperated well.
However, I will now, if I may, give you my political assessment of the general budget as budget coordinator for the Group of the Greens/European Free Alliance. The increase in payments - 2.91% - is a very modest one, and it is a transitional budget at a time of necessary austerity in the Member States. Parliament, however - and I still believe this is an appropriate request - wanted a clear agreement with the Council on how the Treaty of Lisbon, which the Council and Parliament adopted together, of course - after all, we are not opponents on this issue - can actually be implemented. I would like to emphasise once again that Parliament is not going beyond the terms of the Treaty of Lisbon. We are merely demanding observance of the Treaty. However, we are also calling for the Council not to hide behind the results of the Treaty of Lisbon. There is a danger of this in my opinion, and it is something regarding which any self-respecting parliament must express its criticism.
We Greens are not satisfied with what we have achieved up to now. There are a few weak statements, but that is not what we originally wanted. I am of the opinion that if we adopt an ambitious strategy for which there are genuinely good grounds, then we must also stick with it and not give up ahead of time. As Greens, we are pleased that we do not currently have the money for the ITER nuclear fusion reactor, because we do not consider this to be a real priority at this point in time and, from an environmental point of view, we believe that we should spend more money on renewable energies and environmental restructuring, rather than putting it into projects whose success is not assured. However, what we can now undoubtedly see as regards the next year is that the negotiations will continue. I very much hope that, in a pro-European spirit between the Council and Parliament, we will then be more successful together.
Mr President, ladies and gentlemen, we are now on the home straight for the adoption of the 2011 budget. This has not been a walk in the park. There have been a few pitfalls, but I hope that we are finally reaching our objective in this budgetary procedure and that, as the rapporteur said to you a moment ago, we will be able to approve a budget before the end of this year.
I think that that is really what drove us all on today, and here we have the proof that when all the budgetary areas said that they really wanted to reach an agreement, they were telling the truth. However, we perhaps also need to say that we have carried out a new exercise and we have inaugurated a new procedure, and I think - as the rapporteur said just now - that everyone has had to make concessions, everyone has had to make some compromises.
On the one hand, the European Parliament has itself considerably amended the Council's draft on commitment appropriations. It has managed to get several projects and preparatory actions included, it has initiated debates and questioned the funding for a large number of policies, and it has truly played its role as a budgetary authority in full. It has also accepted the restrictions that the Council imposed quite strictly, particularly with regard to payment appropriations.
However, there is also the joint statement to which the rapporteur referred, and which the Council clearly endorses, given that it is a joint statement. You will also be aware that we have received a letter from the Prime Minister of Belgium, the current President of the Council, addressed to the President of the European Parliament, telling us that the representatives of the next four six-month Presidencies have confirmed that they wish to undertake the procedure for developing future financial perspectives in accordance with the provisions of the Treaty. In a sense, then, this is the first implementation of the joint statement that we have adopted together regarding the development of future financial perspectives.
On the other hand, the European Parliament has also put forward a list of requirements concerning its own ambitions in the procedures relating to own resources, and you yourselves have also had the opportunity to become familiar with the European Commission's statement, which demonstrated that, through exercising its power of initiative, it will, in fact, move forward on this agenda and, in this way, it will implement the new budgetary procedure, as well as the coming financial perspectives.
Concerning the 2011 budget itself, it is true that this is a strict budget, with an increase in payment appropriations of 2.9%. In spite of that, however, we have been able to make sure that the European External Action Service can see the light of day. We have also managed to finance the three new financial surveillance agencies as part of this tight funding increase of 2.91%. By mobilising the flexibility instruments, we have also been able to take into account the political priorities that Parliament wanted to implement, providing EUR 105 million for new preparatory actions, youth projects and mobility projects. As you have seen, Mrs Trüpel, when we talk about Parliament's priorities, we use exactly the same words that you have been repeating time and again, both in the trialogues and in your last speech.
Conducting this new procedure in the context of the Lisbon provisions was a new experience for all of us and, as I humbly admit, for me above all. It is true, however, that this has allowed us to have a number of meetings and discussions - sometimes heated ones - but once again, we can say today that we have reached an agreement.
I would say that I still have a sense that too little has been done, and I have a slightly bitter taste in my mouth, unfortunately, regarding the possibility of moving flexibility from unanimity to qualified majority. I think that our efforts really brought us close to an agreement, and my fear is that this possibility will not arise. I consider it a shame that we did not seize this opportunity, either on the issue of flexibility itself or on the financing of ITER.
This may not be a simple procedure, therefore, but if there is goodwill, and the will to succeed on both sides, we will get there. At this point, I would also like to thank all those who have genuinely helped to make sure that tomorrow, hopefully, we can confirm this agreement: President Buzek himself, who, I would say, really rolled up his sleeves during this budgetary procedure, but also Mr Lamassoure, the rapporteurs, Mrs Jędrzejewska and Mrs Trüpel, and obviously Commissioner Lewandowski, who, in spite of the disagreements, came back each time with new proposals, making sure that this procedure finally reached a conclusion.
So here is the proof that we can reach agreements, and also the proof that this new Lisbon procedure can be a success. Despite the pitfalls and the difficulties that we faced, we succeeded in reaching an agreement and we have this budget, which is much more than just a budget: it will also provide concrete results for the citizens with regard to mobility, youth, the Structural Funds that will be able to be released for those European regions that really need them, the External Action Service and the financial agencies.
Yes, thanks to this budget, we will be able to implement policies in the service of European citizens. That is what must drive us on, and that is what has ensured that everyone has made the compromises necessary to reach an agreement.
Member of the Commission. - Mr President, I welcome, on behalf of the Commission, the fact that Parliament is willing to vote on the 2011 budget, even if not all the elements of the original package - comprising a Multiannual Financial Framework regulation, a new interinstitutional agreement and also financing of ITER - have been finalised.
By voting, the two arms of the budgetary authority demonstrate a sense of responsibility in avoiding a budgetary crisis at a time when Europe is facing severe challenges and when we face financial instability in several Member States.
I have to stress the importance of Parliament voting in the same way as was voted in the Council, namely, to avoid further conciliation. The Council has taken steps to include Parliament's wishes in preparatory actions, pilots, reserves and budgetary remarks. I think this - to vote in the same way and avoid further delays in time - is a test of the will we have to deliver the budget, to deliver the means to European citizens to implement projects and the programmes that could and should be conducive to growth in jobs.
In terms of commitments, the level to be voted is EUR 141.8 billion, corresponding to 1.13% of GNI, with, I think, major priorities of Parliament taken on board relating to youth, small and medium-sized enterprises and research in headings 1a and 3b, and to Palestine in heading 4.
To achieve these goals, we need to mobilise the Flexibility Instrument to the value of EUR 105 million. The payments are set at the level of EUR 126.5 billion, corresponding to 1.01% of GNI. That is the understanding of the budgetary constraints that the Member States currently face.
The level of payments is set under the condition - which is very important for the Commission - that they agree on a joint statement submitted to act swiftly if needed to provide additional payment appropriations through transfers or amending budgets, in order to avoid any shortfall in payment appropriations.
Of course, in the case of reserves, probably to be voted, I have to reiterate the position of the Commission and we are, of course, striving to respond to the conditions set by Parliament as early as possible.
It is very important to have a budget in place, so that we can carry on the discussions in the other areas without the additional complication of working under provisional twelfths. This is really very important.
What remains is the financing of ITER, and what is connected with the financing of ITER is the international credibility of a united Europe as a partner for global scientific and technological projects. If we fail to agree - and this is the last moment to agree - we lose around EUR 570 million of the 2010 margins and therefore also lose the field of manoeuvre in the 2011 margin. So I think voting and agreeing ITER should be a win-win situation for all of us.
What remains is also the adjustment, the transposition of the Lisbon Treaty in the form of the Multiannual Financial Framework and the new interinstitutional agreement. I have to praise the efforts of the budgetary rapporteur, Reimer Böge, and Minister Wathelet to find agreement in this very area, involving also a degree of flexibility. That is right. I can hear in Parliament, in the discussion, that this is more limited than the current system, but this is a compromise that is really guaranteeing, in practice, the same level of flexibility that was applied until now. Therefore, it seems to be acceptable in this time of fiscal consolidation in the Member States.
We have to pursue our efforts in the transposition of the Lisbon Treaty via the adoption of the Multiannual Financial Framework and the new interinstitutional agreement as otherwise, with stalemate and delay in these areas, we are in uncharted territory, not on solid ground when it relates to the legal conditions of our attempts for the future.
This was the Lisbon Treaty tested in practice. This was not demonstrated as originally designed, as facilitating compromise and decision making, but I hope that we can draw conclusions from the experience and, anticipating the vote in Parliament, we have already started the preparations for the 2012 budget. This is a sign of our optimism. I thank all those involved in the compromise machinery over the 2011 annual budget, Alain Lamassoure, President Buzek, Minister Wathelet and the rapporteurs.
Mr President, we are now trying out the effects of the Treaty of Lisbon on ourselves. We and, generally speaking, the European media have often said that the powers of Parliament have increased tremendously as a result of this Treaty. Well, it is true that the two arms of the budgetary authority are about equally strong, but the strength of this arm cannot really be put to use, as the Treaty has condemned us to agreement. The only case where the powers of Parliament would be more extensive, namely, if the Council were to vote itself down in the future, is completely unimaginable. We must all face the fact that if we carry on with one twelfths, we can only stumble from one month to the next, and not make a European Union, and therefore, essentially in agreement with the other groups, the European People's Party considers it necessary for the European Union to have a valid budget over the course of tomorrow.
The basis of this budget will be the budget submitted by the European Commission back in the summer and deemed by Parliament to be well-founded and sound. The Council was more or less of the same opinion, as it did not modify it much, and only lowered the level of payments somewhat, on the grounds of the big crisis. It is a funny crisis if, apparently, it can be solved with four billion compared to the income of the European Member States. To be honest, this level of cut could be considered somewhat populist. What pleased me in the final agreement, when Parliament adopted this four billion cut, was that we did not cut down numbers on a lawnmower principle, but instead retained the important areas that Parliament was particularly sensitive about as priority areas.
I for one consider it very important that there has been a significant, almost 15% increase in the funds available for cohesion policy support. It is also important that we achieve some measure of progress. I understand the signal, Mr President, I will stop in a moment, but I still need to say that Parliament made a big mistake at the end of the negotiation process, and interests rooted in party politics made it bitterly difficult for us to achieve all of our goals.
Mr President, I would like to pick up on what Mr Surján said. We are dealing with a new procedure in which the two parts of the budgetary legislator, the Council and Parliament, are operating on the same level. I would like to address all those fellow Members from the Committee on Budgets who have complained that this debate has become politicised. I would like to say to you that the logic of this new procedure dictates that we go beyond technical budgetary matters and discuss real budgetary policy. With this budgetary policy, it has become clear that, in the other authorities and in the European Council, there is an intention to use budgetary policy to obtain a different European Union. I will therefore start with the Presidency of the Council - with you, Mr Wathelet.
In my view, this Parliament is indebted to the Belgian Presidency, because I believe that it has helped to achieve something that I did not believe possible three weeks ago. In the Council, the government of the United Kingdom and the government of the Netherlands - we must also mention them by name here - were not prepared to agree on a compromise in respect of the involvement of Parliament in the Financial Perspective. The compromises that we wanted with the Council were rejected. Right up to the last minute, they tried to reach a compromise, but these two governments said 'no'. A very intelligent solution - a Belgian solution perhaps - was found, namely to get the governments that will hold the Presidency in the next two years - Hungary, Poland, Denmark and Cyprus - to issue a statement to the effect that they will involve Parliament in the development of objectives. I assume this will be as before, in other words, on the basis of the current interinstitutional agreement. Thus, four governments in the European Council have declared that they are of a different opinion to the government of the Netherlands and the government of the United Kingdom. That is a major success, because it has made it clear that the Council is not a homogeneous whole that can dictate a uniform objective, but that there are most definitely different opinions in the Council, for example, in the case of states like Hungary or Poland, who fear that, with the financing of the External Action Service, ITER and Galileo using the same budgetary resources that we have today, but with agricultural spending frozen until 2013, cuts will have to be made somewhere at some point. Moreover, the cuts would then be made in connection with cohesion policy. Thus, we have allies in the Council, namely, those states that do not want these cuts, and these include, in particular, the next two states to hold the Presidency, Poland and Hungary. In this respect, Parliament has achieved a major success.
I do not share the opinion of Mrs Trüpel that we have given way - quite the opposite! With regard to the second core political demand that we made, flexibility, no agreement was reached. The matter has been deferred. Mr Wathelet, you say that there is now unanimity and that you could have had the qualified majority. I will turn this on its head and say that those who want to have ITER must then also ensure that there is unanimity in the Council for cooperation with regard to flexibility, otherwise they will not get ITER.
We have negotiated hard and in a highly controversial manner. At the end of the day, it was never about figures, but about political will.
Finally, my third point is that, in a fierce debate, the Commission has positioned itself between the Council and Parliament. In the Council, there is not a single government that is prepared to discuss our own resources. We want to discuss our own resources. The Commission has taken its position. On this issue, it has sided with Parliament. Thus, the Community institutions are in agreement. In the spring, I expect the President of the Commission and you, Mr Lewandowski, to put forward a corresponding proposal on the arrangements for own resources in the EU. The Member States - the 27 governments - will then have to take a position on this.
I am a little surprised that I am the only group chair to speak here today. I would also like to address my fellow Members in that regard. There was, to some extent, a heated debate between us and the budget experts. I believe that, in the end, this went in a positive direction. I would like to thank the budget rapporteurs, Mrs Jędrzejewska and Mrs Trüpel. Through my increased involvement with the budget at a political level, I have learnt how difficult this business is. I would like to compliment you greatly on your work. Finally, I would like to apologise to all those members of the Committee on Budgets who have, at times, felt that I have provoked them. I have to say to you, however, that I considered this provocation necessary.
Mr President, I would also like to start by thanking Mrs Jędrzejewska and Mrs Trüpel for the sound and high quality work that they have done on the budget, and perhaps Mrs Jędrzejewska in particular, who has had an unbelievably difficult task under the new procedure. I would like to thank the Belgian Presidency, which made a fantastic contribution, and I also think that our chair, Mr Lamassoure, has done some splendid work during these negotiations. The Commission has, of course, also endeavoured to make a constructive contribution, particularly during the final phase here.
From the point of view of the Group of the Alliance of Liberals and Democrats for Europe, this is a good result for the 2011 budget. We have secured the necessary appropriations for research, energy and education, and in the area of foreign affairs we have found the money for Palestine and the banana-producing countries without making cuts in other programmes. This budget procedure has shown that the Multiannual Financial Framework is very strict and inflexible. We have still not solved the problem of the financing of the ITER fusion energy project for the next few years - something that has been mentioned by several people. The ALDE Group would like a solution to be found to this. If we are to continue to fulfil the ambitions set out in the EU's energy policy, we will face difficult budget negotiations over the next few years too, unless we have an agreement that ensures greater flexibility. I hope this will happen soon and, in this regard, I would like to thank Mr Böge for his untiring efforts to ensure that a good solution is found.
Mr President, Mr Wathelet, Commissioner, just a month ago, although we broadly had an agreement on the figures for the 2011 budget, the four large political groups intervened very loudly and forcefully, asking the Belgian Presidency to negotiate with the Council not only the 2011 figures, on which there was agreement, but also a genuine political agreement for the next stage, a political agreement which would allow us to work together, in the form of a convention or something else - it hardly matters - but also with the national parliaments and governments, on the future financial framework and on own resources. Everyone was in agreement.
We asked for this at the time, just a month ago, because we thought that we had to guarantee the future of European finances, because we thought that we needed to come to the rescue of the budgets of the Member States, which are all facing difficulties, and because the European Union must have its own resources. Everyone agreed, and I would say that it was said in a very forceful way.
One month later, where are we on this? We have gone back to square one. The 2011 budget is about to be adopted. It ignores flexibility and ITER. I have no regrets about ITER, as you know, but on the other hand, the Belgian Presidency - even if it has gone to enormous effort, I admit - is sugaring the pill for us somewhat today by proposing that we make do with a Council statement, with the wisdom of the Commission - though I hope that it will always be on the side of Parliament; that is its proper place - and with the letter from Mr Leterme, the Prime Minister, which actually proposes that we should respect the treaties. It is a good thing that he is not proposing the opposite to us - that would be astonishing.
You must admit, therefore, that this is a pretty lightweight proposal, and you must realise that we are a little frustrated. I am not even sure that the Belgian Presidency itself totally believes what it says, although, if the 'walk in the park' had lasted a little longer, Mr Wathelet, we might have been able to reach a better agreement, a stronger agreement for the future, which would give us more chance of providing proper guarantees for the future.
You have the sense that there is too little here, and I do too. Even so, we will act properly, and we will accordingly approve the resolution, with all its drawbacks, and as for everything else, we have missed an opportunity, but rest assured that we will be there at the next meeting, because the debate on the perspectives is not over.
on behalf of the ECR Group. - Mr President, I shall try to be briefer than the previous speaker. My group proposes to adopt the budget as agreed by the Council. It offers a small increase and that is a reasonable compromise. Keep in mind that EU Member States and citizens have to cut their budgets. Unfortunately, the debate on the budget had a false start. The Parliament demanded an increase of 6%, which was ludicrous and showed that this congregation was out of touch. Here, the debate was even inflamed by hotheads who wanted to kidnap the budget to force access to own resources, in other words, EU taxation. We have always opposed that. Lisbon is clear on it. The Parliament has a right to advise, not a right to codecide.
The Parliament lost this battle, as we predicted. Now it is moving to the position which the European Conservatives defended all along - a budget of 1% of GDP. The hotheads here must cool down, particularly the Greens. Just imagine that the EU had no budget next year while the euro was in a tailspin. Is that the image you want to offer the financial markets? They would not be at all happy.
I would like to congratulate the governments of the United Kingdom and the Netherlands for their principled position. I thank the Belgian Government for their role as honest broker and I thank the Commission for its knowledgeable and cool-headed work.
on behalf of the GUE/NGL Group. - (PT) Mr President, with the adoption of the draft 2011 budget, we come to the end of a turbulent negotiating process. First, a few words on the budget itself. It is the result of the imposition of the governments' increases, which were residual amounts. The proposal tabled by the governments, and on which we are going to vote tomorrow, is well below the limits agreed when the Financial Perspectives for the period 2007-2013 were negotiated.
My group contested this point of view because we do not agree with continuity budgets in exceptional times, and we do not agree with budgets that are unable to address the social crisis into which austerity policies have plunged our countries. This alone would be enough for us not to be able to vote for this budget. However, the underfunding has another consequence: it will require successive corrections throughout 2011, and the governments themselves are admitting it by signing a protocol that says exactly that.
Now, about the future: the majority of those who will vote for this budget were hoping, at least, that this budget would not be repeated in 2012 and in 2013, but nothing could be less certain. Despite our criticisms, my group supported Parliament's positions throughout the impasse, in order to avoid this very real risk. However, the final commitment is a weak one. I guarantee you that, in 2012, we will be having a revised and extended version of the discussion that we had this year, because a minority of governments, led by the United Kingdom, believe the current European budgets to be excessive: they want less, they do not want more. Moreover, these same governments also want to reduce flexibility. These are the governments that like sanctions and detest solidarity; they are the governments that want hyper-austerity and not social progress. It is for this reason that this Europe - a Europe that rejects European bond issues, a Europe that refuses to tax financial transactions - is a Europe that is set to destroy its own European project. It is not a Europe that we can be at peace with, and so we cannot vote for this budget.
on behalf of the EFD Group. - Mr President, I will be brief to compensate for the time that Mr Portas took. Many Members in this Chamber will congratulate themselves on having obtained a 2.9% increase for the EU budget 2011. Others instead will complain that this is not enough. I, for one, deplore the fact that this Parliament ignores the crisis that Europeans are going through and only looks to satisfy its own ambitions. I, for one, regret that Mr Cameron approves such an increase while imposing severe cuts in the British budget, a situation that has started to generate civil unrest.
This money is not going to improve the economy of those Member States, nor is it going to provide jobs for those who are losing them, but if kept in Britain, it would avoid the need to increase the tuition fees, for example. Of course we will not vote in favour of this budget as increased.
(NL) Mr President, this morning, I received an email invitation to a cocktail party from the secretariat of the Committee on Budgets. They wanted to celebrate the fact that the European Parliament was able to increase its budget for 2011.
If it were up to this Parliament and the Commission, a lot more money would have been taken out of our citizens' pockets. European taxes: a reason for a celebratory cocktail! Member States losing their right to veto the budget: another reason for a party! Mr President, I call that dancing on the grave of citizens' rights! Fortunately, though, there is a cause for celebration. The budget increase has been capped, after heavy pressure from Member States.
Unfortunately, this still means no reduction, which is what the Dutch Freedom Party (PVV) wanted, but the increase is not nearly as high as this House wanted. We will not have any European taxes, to the anger of the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the European People's Party (Christian Democrats), and Member States will retain their right of veto. So, when I raise a glass today, then it will be to those courageous, stubborn Member States, like the Netherlands, that have refused to agree to this Parliament's demands. Long live Member States, long live citizens!
(ES) Mr President, Mrs Jedrzejewska, Mrs Trüpel, Mr Lamassoure, Mr Lewandowski and Mr Böge are the names behind a 2011 budget that I believe has ultimately proved to be moderate and realistic.
The Committee on Budgets had already drawn up a draft which, in terms of commitment appropriations, was completely in line with the financial restrictions, and left payment appropriations open for negotiation, because as the European Commission said, there were, and continue to be, fears regarding changes in payment appropriations in the Structural Funds for next year.
Unfortunately, following the vote in plenary in October, we got involved in political negotiations involving the Council, and since then, everything has gone badly: the 'letter from the Twelve'; the 2.9% increase in payment appropriations imposed by the Council; the pressure on Parliament and its Members; and the final failure expressed in the cancellation of the meeting of the Committee on Budgets that should have taken place yesterday in order to try to reach an agreement on the flexibility and future financing of the international thermonuclear experimental reactor (ITER).
Should we draw conclusions from this? I think we should. The Council should draw conclusions; the subsequent presidencies should draw conclusions; the European Commission should draw conclusions; and so should we.
I will give you a conclusion now: leave the negotiations on the EU budget for other years and to the specialists, who are those who have taken the floor today.
I would also like to take this opportunity to welcome my fellow Member, Mr Schulz, to the Committee on Budgets and remind him that the Committee meets in January. I hope that then, you will come with an alternative proposal as to how to finance the ITER, having lost EUR 571 million in the 2010 budget.
(SV) Mr President, ladies and gentlemen, I am delighted that the Council and Parliament have been able to reach an agreement on the budget for 2011 in these difficult times. The budget is a good compromise inasmuch as we have been able to maintain a low rate of increase but have nevertheless found reasonable resources for our priority areas. I would like to say a big thank you to our rapporteurs, Mrs Jędrzejewska and Mrs Trüpel, and to the Belgian Presidency, which has made a very constructive contribution.
What concerns me is the long perspectives, because, in the long term, it will be unreasonable if the Member States assign new tasks to the EU but cannot agree on how they should be financed. That will be a major problem in 2012 and 2013 and, of course, as we prepare for the forthcoming financial framework, because it is now clear that a minority of richer net contributor countries, some of which have eurosceptic governments, want to slim down the EU budget at any price, regardless of the consequences. That is an unreasonable position, particularly as they are pushing hard themselves for increased expenditure in certain areas, the IT project for example, and are not able to point to where the savings should be made either. Should we cut back on agricultural aid? Should we rein in the Structural Funds? Some people want this, but the majority says 'no'.
The problems we are facing in relation to the future are actually internal political problems within the Council and between Member States with different attitudes towards the EU and its budget in the future. The issue that is most controversial is the question of the flexibility mechanisms of the future. For us Social Democrats, there are two issues here.
Firstly, it is a matter of principle that we should uphold an interinstitutional agreement that we have had since 1999 and that has worked extremely well. No parliament in the world would accept a reduction in influence, particularly if there were no compelling practical reasons for it. The Council has not been able to present any practical reasons for a reduction in flexibility. The Treaty of Lisbon does not preclude a new agreement with the same content as the current one; rather, it is a question of the political will of the Member States.
Secondly, when the margins diminish at the end of the budget period and, at the same time, new tasks are added, the need for flexibility will also increase. This was pointed out by the Commission in its assessment of the current framework. Despite the fact that all arguments speak in favour of increased flexibility and that it should be easier to apply flexibility, the Council has gone in the opposite direction. That is unacceptable. We know now that there are Member States that see the current dispute about reduced flexibility as preparation for the big battle, resulting in a drastic slashing of the EU budget. If this turns out to be the Council's line for the future, I am afraid that we will be facing a more permanent budgetary crisis, because we will not accept that.
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) You have described the fact that a number of Member States are opposed to the increase in the 2011 budget, and that, as a result, fewer projects will be possible, as 'alarming'. Have you not considered the possibility that those Member States do not see that there is any need for those European projects?
Mr President, of course, I understand that, but there is a difference between those who are net payer Member States and those who are net beneficiary Member States. We must understand that. You could easily say that the UK, the Netherlands, even my own Member State, Sweden, would gain from a cut in the EU budget.
But look at those Member States who are really having problems now. Look at Greece, Portugal and Ireland. They would lose if the EU budget were cut because it actually makes a contribution to their economies - not least via the Structural Funds and other parts of the budget as well - so I do not think that is a fair way to act.
(SV) Mr President, at least we are now having a proper debate with the involvement of the Council's representative. This debate on next year's budget has long been about who has done what and why. In many people's eyes, this has been a debate between the institutions, which, in a way, is a shame, but at the same time, we can perhaps learn something for the future.
A month ago, I was rather critical of how, in the Council, you are looking at the future and the possibility of financing the priorities that you yourselves have presented, and by this I am referring, in particular, to the Europe 2020 strategies, in other words, how we are to finance the ambitious targets that we have in Europe. My criticism still stands and I therefore think it may be interesting to look at the budget we now have in the light of this in particular.
We have agreed on a budget with an increase of 2.91%, which I personally think is an entirely reasonable solution. If the Council had got its way, the research appropriations would have been cut by around half a billion euro compared with the amount originally proposed by the Commission, and in this regard, I have not yet fully understood what the Council was thinking. Parliament later rectified this in its own version, which is a good thing. This means that, in many ways, we went in a better direction, and even if the figures are the same as those the Council wanted, the content is significantly better than the Council's 2.91%. I think it is worth noting that, even if we keep the same figures, there have been significant shifts in the budget.
Mr Färm took account of flexibility, and in this regard, the Council needs to consider how it intends, in specific terms, to find the money that is needed for the future investments that we have agreed on, because it will not be possible to find it in future years if it continues with the logic it is currently employing.
Mr President, I am obviously pleased that Parliament has finally come to its senses, accepted what, to many of us, was inevitable all along and settled for a 2.9% increase, although I have to say for many of us that does not go far enough. Many of us would have liked to have seen a freeze - or perhaps, in our wildest optimism, a reduction - in the EU budget because the less money that the EU spends, the less it interferes in the lives of ordinary citizens.
This is obviously a good result for David Cameron, for Mark Rutte, but it is also a victory for the hard-pressed taxpayers of Europe who have to pay all the bills of the EU institutions. At a time of austerity, at a time of cutbacks in most Member States, it was frankly madness for this Parliament to be trying to increase EU spending by 6%. I am pleased that there has been at least some modicum of common sense.
To those who believe in the European project and who believe in European integration - and I am not particularly one of them - you did your cause more damage than anybody else could have done by trying to insist on this ridiculous increase in EU spending when everybody else, every other public institution in Europe, is seeing the pain of cutbacks. You have damaged your cause immeasurably.
(NL) During the final phase of the budget procedure, the Council and the Commission made political statements, especially with a view to involving the European Parliament in the financing of the European Union in the long term. I have two questions about that.
My first question is: how are the Council and the Commission going to give concrete form to this cooperation? Will the European Parliament have a joint deciding role in this? I very much doubt this.
My second question concerns the European tax. In June 2011, the European Commission wants to put forward a proposal for the financing of the European Union for the 2014-2020 period. My question about this is: is an EU tax part of that? If so, that means that the list of possible levies which the European Commission launched in October has been made even longer. If this is about a levy for the financial sector, then any revenue should, in my view, certainly go to Member States, because it was ultimately they who had to save the banks.
Finally, Mr President, I fully support the position taken by the Dutch and British governments in this conflict.
(DE) Mr President, first of all, I would like to thank Mrs Jędrzejewska and Mrs Trüpel, who have carried out the budgetary procedure with a great deal of responsibility and a clear focus on the priorities.
With regard to the 2011 budget: when considering the EU budget, we must always remember that around 95% of the money goes back to benefit citizens. The best example of this is the European Globalisation Adjustment Fund. At 6%, the EU's administrative costs are lower than quite a few of its Member States. For many years, the EU budget amounted to plus/minus 1% of GDP. This financed the enlargement from 15 to 27 Member States without any additional budgetary resources. As a result of the Treaty of Lisbon, we now have additional tasks.
Budget increases are always difficult. However, with themes such as new projects and additional Lisbon tasks, the 2011 budget is also an investment in the future of the EU and in the functioning of its institutions.
(FR) Mr President, given the exceptional constraints we face this year, the agreement that has been reached on the draft budget for 2011 is the best compromise possible. For that, we must thank and congratulate our two rapporteurs, the European Commission and the remarkable Belgian Presidency, to which I would like to express particular gratitude.
Mr Wathelet is a little sad; he has the impression that too little has been done. He should see Parliament's gesture of granting EUR 570 million to the Member States, rather than assigning this money to ITER, as an act of gratitude to the Belgian Presidency.
Since the start of these negotiations, Parliament has been anxious to show its awareness of its responsibilities. Now, at the end of the year, when the cohesion of the Union is once again being called into question, the Committee on Budgets is categorically recommending that we end the uncertainty on the 2011 budget.
However, the basic problems remain intact. In contrast to some of the national budgets, the Union's budget is not threatened by bankruptcy. In terms of the statutes, it is a balanced budget, but it stands on the brink of political failure. Europe is financing its ambitions by indulging in words. Yet verbal inflation, the inflation of grandiose and illusory objectives is just as pernicious as monetary inflation.
The Union no longer has the means to finance the decisions that it has already taken, nor the new competences given to it by the Treaty of Lisbon. The Union has also failed to introduce the procedures that would allow it to ensure that, in the absence of Community financing, major joint objectives such as Europe 2020 are incorporated in the national budgets.
That is why Parliament attaches so much importance to the agreement achieved alongside the Commission and the future Presidencies for finding a way to secure the financing of future policies, via the Community budget, from new resources, which are no longer a drain on national budgets, and via the national budgets themselves, which are 20 times the size of the tiny European budget. In 2010, the Union has redefined its notion of financial solidarity. 2011 must be the year in which we reinvent budgetary solidarity.
(CS) Mr President, I would like to state again clearly today that the European Union needs a proper budget for next year. There is no reason for us to have a provisional budget. There is equally no reason for the European Parliament to make budget approval conditional on any additional demands. All European countries are currently going through a difficult period economically and need certainty in the form of proper budgets, both at national and European level. Households, businesses and local authorities also need this certainty.
I can therefore state here on behalf of my colleagues from the Civic Democratic Party from the Czech Republic and colleagues from the Group of European Conservatives and Reformists that we will support the compromise reached between the Commission, the Council and Parliament in the vote tomorrow.
(RO) Mr President, tomorrow's vote can bring to an end the first approval procedure for the annual budget, in keeping with the Treaty of Lisbon. Negotiations have obviously been difficult. Parliament has put forward extremely important political considerations, but the Council has refused to discuss them. Parliament initially presented a very strongly united front in maintaining its position. The Council was divided, but had the benefit of unanimity and blocked conciliation. We are currently in the position of agreeing on figures. The Council and Commission have accepted, through declarations, the large majority of the European Parliament's requests. It would have been much better to have an interinstitutional agreement, which would have provided greater security for the future. Unfortunately, Parliament is no longer as united as it was at the start of the negotiations. As a result, there is a lack of funding for ITER.
I believe that it is of paramount importance for us to give the Union the budget which it needs during this crisis period. We have the time we need before the future financial outlooks are approved to reach an agreement on the topics which are still unresolved. The Council needs to understand that it is not beneficial to the Union that the main European policies will be approved through codecision, while the financial resources required to implement these policies are decided on by only one of the parties involved in budgetary cooperation. Parliament must be involved at the same level in both aspects: political and financial.
(NL) Mr President, many Members here are taking a hypocritical approach in their statements on the budget. Mr Schulz makes little effort to keep his irritation with the Council to himself. Mr Verhofstadt seems to have limited his vocabulary to two phrases: European bonds and European taxes. Mr Daul has even suggested that the Netherlands might as well leave the European Union. That is tough language, but it supports only one side of the argument.
When I proposed that we should tackle Parliament's own budget, however, these gentlemen and their groups did not appear to have heard me. Moreover, I was given the cold shoulder when I proposed that Members should be transparent about the reimbursement they receive for their general expenses every month. Nor did I get any support for my suggestion that we tackle Parliament's luxury car fleet. When I suggested that we should prune Parliament's luxurious information offices, it seemed to give many Members a headache.
Voting against would therefore be a very appropriate thing to do, but my group and my country have managed to prevent the situation from being even worse and that is why I have abstained. Voting in favour of a 2.9% increase in the current climate would be totally inappropriate.
(PT) Mr President, Commissioner, ladies and gentlemen, by adopting this budget, the European Parliament is showing an enormous sense of responsibility. The truth is, in the face of an economic, financial and social crisis that is slow to loosen its grip on us, it would be bad for the European Union and its citizens not to have a budget for 2011. No one would have understood if Union institutions had sought broad agreements for their budgets from Member States and not succeeded in reaching minimum consensuses for these budgets.
However, I believe that, although the 2011 budget is not bad, it could have been better. The need for unanimity in the Council for some issues made negotiations more difficult. This was a portent of the difficulties that the Council will face in reaching agreement on the next Multiannual Financial Framework and on new own resources, which, as we know, require unanimity in the Council.
At this point, I would like to highlight the excellent work by Mrs Jędrzejewska as rapporteur, and also by Mrs Trüpel, the efforts of the Belgian Presidency and the conduct of the Commission. The priorities that we have set out are included in this budget:- I would highlight the strengthening of support for youth, education and innovation, and research. I would also like to highlight the preparatory action 'Your First EURES Job', which will boost the mobility of young people within the EU, in the area of employment. I worked on this proposal personally, and I hope that after acquiring legal basis, this preparatory action will give rise to a programme with a substantial budgetary allocation. Another positive aspect was the agreement reached for the Commission to present, by the end of September 2011 at the latest, updated values relating to allocations for cohesion policy and for rural development, and, if necessary, increasing these allocations.
Mr President, I would like to thank Sidonia in particular, our rapporteur, for handling very difficult negotiations excellently on behalf of Parliament. That work needs to be recognised, as does that of the Council.
I speak as the agriculture rapporteur, and I need the word agriculture to echo through this Chamber because we have concerns, not just about figures but also procedure. From my perspective, this new procedure needs fine-tuning. We could and should do our work better. I say that to myself, but I say it also to the Council and the Commission, and I think we need to examine and review how we have worked in the past.
We have made some gains in agriculture. They are very small, but my concerns are for the future. I would like the Commission to talk about the massive cut of upwards of USD 800 million that there appears to be in rural development funding. I hope that that will not actually come to pass.
I am concerned about the budget post-2013 and the possibility that agriculture could become a sector where people raid funds for other policies unless there is agreement on an adequate budget for all of the policies of the European Union.
(LT) For the first time since the new Treaty of Lisbon came into force, the European Parliament has used the powers it was granted to participate fully in the composition of the European Union budget. The unsuccessful first attempt to reach an agreement and include the European Parliament's legitimate demands demonstrates a conflict that is still present among the institutions and that should not actually exist, as it is obstructing effective interinstitutional cooperation. Presumably, it cannot be denied that the objective of all EU institutions is to ensure that agreements which are particularly important for the whole of the EU and its citizens are adopted as smoothly as possible. In future, therefore, there must be fundamental changes in the operating principles of the institutions themselves and the inclusion of the European Parliament in all stages of negotiations, particularly in budget adoption, must be considered as particularly important for the implementation of the principle of representative democracy.
(FI) Mr President, first of all, my thanks go to the rapporteurs for the hard work that achieving this comprised has entailed. These negotiations have called for some particularly mighty efforts, in the shadow of the entry into force of the Treaty of Lisbon and the stringent budgets imposed in the Member States. For this reason, I would like to thank all our negotiators.
This is the first time that the European Union's budget is being decided in one reading, and, if anything, I think that this process has further stressed the need for better dialogue between the two budget authorities, something that Parliament has been demanding for a long time. There need to be continuing negotiations and a harmonised approach regarding conciliation on annual and multiannual budget frameworks, so that the institutions are able to speak one and the same language around the negotiating table.
Now, however, we can probably be satisfied that there is a budget in place for 2011. The uncertain elements need to be kept to a minimum in this economic maelstrom.
(FR) Mr President, the 2011 budget as it has emerged from the numerous conciliation procedures between our Committee on Budgets, the Council and the Commission does not conform to the new institutional balances defined by the Treaty of Lisbon.
These balances have not been respected by the Council or, in particular, by the representatives of a number of governments. In particular, it is unacceptable that Parliament's request to obtain a dialogue on the EU's future own resources has come to nothing.
Our Parliament now has a joint decision-making power in budgetary matters. It must ensure that it is respected, and we have to realise something: genuinely balanced conciliation procedures will probably not be possible until this joint decision-making power is exercised in the form of a negative vote.
At some point, the European Parliament will have to choose to assert its institutional position firmly. This issue of own resources will resurface in the coming months. If we want to succeed, we will have to be able to see our responsibilities through to the end.
Mr President, I cannot vote for any increase in the Parliament's budget, and I believe that many people in the United Kingdom will be watching the proceedings here in utter amazement. In national economies across Europe, we have austerity measures and budget cuts. These are the order of the day and this is what our people have to face.
The euro is in crisis, and I want the House to note that even though my constituency does not use the euro, we share a land border with the Republic of Ireland. The Republic represents a huge export market for us, so this crisis hurts our people as well. Beside all this crisis, we have a proposed 2.9% increase, limited from the 6% that Parliament already wanted, but on a budget that the Court of Auditors has not passed for many years.
Most worryingly of all, we have a promise from the Commission to bring forward proposals by June 2011 for an EU tax. Is it any wonder that Euroscepticism is growing?
(FR) Mr President, ladies and gentlemen, I would like to join in the thanks and congratulations addressed to those who have managed to conclude these very difficult negotiations.
We are getting ready to approve a budget tomorrow which is a big step forward for the Europe of mobility and the Europe of young people. Above all, this budget demonstrates Parliament's determination not to abandon large-scale European investments during this crisis period.
However, I would like to share with you my concern and my displeasure about the choice made today by some political groups and, in particular, the Socialists, whose representatives were in government jobs at key moments, to jeopardise ITER, the only fundamental long-term research project in the European Union in which we play a leading role.
As you know, the European Union made a commitment last June to contribute an additional EUR 1.3 billion to this project, which is crucial for our security. It is therefore Europe's credibility in the world that is going to be called into question by our vote. This attitude has meant that we have lost nearly EUR 600 million of unused money in 2010, which could have been allocated to ITER. This is ridiculous!
Mr President, as a Member of the European Parliament, I feel responsible that we have a budget. As a Socialist, I am very sorry that we would not go for a financial transaction tax. As a rapporteur for the Committee on Industry, Research and Energy, I would like to underline that we support the ITER project, but we do not need a patchwork solution for one year: we need a sustainable financial solution for the next two decades. As a Hungarian, I am very happy that the Hungarian Presidency will hopefully not have to deal with the budget, but only to find a solution for ITER and for flexibility during the negotiations.
Member of the Commission. - Mr President, I shall be brief as I have already used up my time slot. In answer to Mr Belder, who may have already disappeared, the Commission's proposal on how to cooperate between the institutions was in direct implementation of Articles 312, 324 and, specifically, Article 311 of the Lisbon Treaty, for the specific procedure on the own resources decision in full respect of the fiscal sovereignty of the Member States.
As for the own resources, this was clearly and explicitly within the mandate given to the Commission in December 2005, which was confirmed by Parliament, to start not only the expenditure but also the revenue side of the budget, including the British rebate. We were delicate enough not to touch the issue of the British rebate in our budgetary review and our eventual choice for the future is not to increase the expenditure but to change the proportions between the national direct payment and own resources, in line with the vision of the treaty and the founding fathers of the European Union.
Finally, a more general remark: hopefully, if we vote tomorrow, our test of Lisbon, in budgetary terms, will be over and we will have to draw conclusions. It sends a good message to European citizens to have a budget without any deficits or debt and to show that we are not to be taken as a scapegoat for the failed policies in some Member States. Therefore, now having the budget in place, we should continue our discussion on the modalities of interinstitutional cooperation in much improved circumstances.
Mr President, like the Commissioner, I do not have much to add in relation to this discussion.
Quite simply, having heard some Members say that they preferred not to approve the budget in order to affirm Parliament's joint decision-making powers, I think that all the European institutions have much more to gain and will increase their standing if they can actually take the European Union forward by finding compromises, instead of everyone blocking each other and not moving forward with European projects.
I think that this is a question of logic, and today I really want to thank all those who have chosen to build Europe and to move forward. Does the Council have everything that it wanted? No. Does Parliament have everything that it wanted? Of course not. Are we moving forward? Yes. This codecision procedure has functioned; it has worked. Everyone has made some compromises. Everyone has made some concessions.
Is there still much to be done? Of course. Clearly, that is what the debate on flexibility and ITER is all about. I regret the fact that we were not able to reach an agreement, and I have heard it said that the proposal tabled was a step backwards. No. I repeat: we have this during every debate, and today it is unanimity. If the aim is to move towards qualified majority, then I think that the Belgian Presidency's proposal must be taken up. I think that this is essential when it comes to drafting the 2012 and 2013 budgets. I think that this mechanism really must be promoted, since it conforms to past practices, but it at least ensures that the 2012 and 2013 budgets can no longer be blocked by unanimity. I believe that you really must seize this opportunity.
Concerning ITER, the way in which we have used this flexibility mechanism for ITER 2010 clearly shows that we will need this mechanism and that we must take up what is before us today.
I would like to sincerely thank all those speakers - and I will not mention them all - who have acknowledged the work that we have done together to move forward. I would like to thank all those who preferred the logic of progress to the logic of blocking. I think that we really must promote this logic.
Mr Lamassoure, you spoke of budgetary solidarity. In the Council, we had almost total solidarity, as everyone accepted the increase of 2.91%. We have gone from having a qualified majority to having total unanimity within the Council. Joking aside, I think that all of the statements annexed to this 2011 budget - because, yes, a budget in itself is also political, as Parliament showed with the political priorities that it included in the budget - whether on own resources, on European added value, on Lisbonisation - the Commission's declaration - or in the context of this joint statement, which is important and which has already been followed by a letter from the Belgian Prime Minister, the current President of the European Union, I think that all these statements show that all the stages are going in the right direction. We are certainly not moving as quickly as everyone would like, but we are moving quickly enough that we can say that the machine is in working order and that it is better to adhere to this logic of progress than to a logic of blocking.
Mr President, from what the previous speakers have said, it is clear that we are all pleased that it will be possible to implement the 2011 EU budget efficiently and without unnecessary delays as of 1 January next year. However, all these speeches have also made it clear that there is still a lack of certain things. There is a lack of discussion and a lack of understanding. It is clear to me already that the Treaty of Lisbon opens up new, uncharted territory for us and that a very difficult debate awaits us regarding the new multiannual post-2013 European Union budget.
This debate relates to a fundamental issue, namely, how we can reconcile the ever-greater divergence between expectations of the European Union, or, in other words, what the European Union is supposed to do - and we can see that the Member States and all interested parties, including the European Parliament, expect more and more from the European Union, since the European Union is supposed to deal with an ever-increasing number of subject areas, and is opening itself up to new policies, new areas of activity and setting new tasks for itself - a divergence between the aforesaid expectations and an ever-diminishing willingness to finance these new undertakings. We must hold joint debates on this increasingly dramatic divergence. We cannot avoid such debates, all the more so since we are currently experiencing a financial and economic crisis, and so there is no place for taboo subjects as far as funding is concerned. We should talk openly about all the issues: about the EU's own revenues, about what the EU should do, about what it should perhaps not try to do, about what is really most important for us and to what extent these priorities should be financed.
In summary, I think that what happened during the adoption of the 2011 budget is both a basis for and a start of the debate, but by no means its end. I thank you for your willingness to engage in a debate, and I hope that there will be even more of this willingness next year.
Mr President, I am pleased that I get to have the last word in this debate today. I will start by gladly accepting Mr Schulz's apology. He said that he had sometimes behaved badly. It is always good when he notices that he occasionally makes too much noise. His comment that we previously only dealt with technical budgetary matters and have now realised that this is a question of budgetary policy is something that I wish to firmly reject. I have been working in the Committee on Budgets for six years now and even before this, it was always a matter of budgetary policy and not just the technical aspect. Mr Schulz said that he has learnt a great deal over the last few weeks. I am pleased to hear that. In that case, he will probably understand this now.
I will now turn to the anti-European tones that have just been heard in this House. I would like to emphasise clearly once again that if - as stated in the Treaty of Lisbon - we have a goal to discuss new own resources for Europe, this would not only be an additional tax for European citizens, but would also mean that the payments from the gross domestic product were reduced by the same amount. In other words, it would not simply put a greater burden on citizens, it would also provide a more transparent system for our own resources. This needs to be debated. I reject the attempt to manipulate opinion by implying that there will only be additional burdens. Rather, the goal is to find an intelligent financing system. The Council and Parliament should be prepared to do that.
My second comment, because it has simply been presented here as if European taxpayers are always having things taken away from them by the European Union, is that there are education programmes for European citizens, there is new infrastructure, there are new languages and there is help for dairy farmers. In other words, what we are doing here is in the well-understood interests of European citizens, and that needs to be said loud and clear.
What is the global role of the European Union in the coming years? We have such successful countries as China, India, Brazil and others with which we compete at a global level. If, as the European Union, we want to be strong and to have new products that will hopefully also be sustainable, new production methods that are environmentally responsible, energy generation that is genuinely based on renewable energy sources, which was once again established as a goal in Cancún, then for this we also need appropriate resources and we need the European budget, which reflects our common interests. I hope that we will move in this direction in the next few years.
The debate is closed.
The vote will take place tomorrow at 12:30.
Written statements (Rule 149)
I welcome the fact that we have finally come to an agreement on the 2011 budget. This will ensure financial security for the vulnerable agriculture sector. EU agricultural policy needs a stable budget framework, in particular, during difficult times. A twelve-part budget would have caused serious financial difficulties for many Member States which have already passed on agricultural payments to farmers. Agriculture is heavily dependent on EU subsidies. Farming families need the security to plan ahead for the future of their businesses. Throughout the EU, direct payments represent 40% of farm incomes and provide financial security against a background of low producer prices, increasing production costs and fluctuating markets. The measures which form part of the rural development programme bring direct benefits for rural areas and stimulate regional economies. Farms in Austria, in particular, benefit from both the 1st and 2nd pillar measures. A total of 58 percent of Austria's annual agricultural budget comes from the EU. Farmers in the European Union have a wide range of responsible jobs to do which are increasing in number. They have to produce top quality food and comply with high standards of animal welfare while helping to prevent climate change, protect the environment and maintain biodiversity. In order to be able to provide these essential services, farmers must have a reliable income based on sensible, stable EU financial policy. As far as the negotiations on the financial framework for 2014-2020 are concerned, all aspects of agriculture must have the same level of budget funding.
in writing. - (EL) The impasse in the first stage of the 2011 EU budget caused by the intransigent stand taken by a limited minority of Member States almost took us into the fiasco of twelfths and all that such a system implies, both in terms of the budgets of the economically weak Member States and the possibility of serious delay in payments of European funds. In order to avoid this fiasco, Parliament has demonstrated the necessary sense of responsibility and is prepared to accept a budget, despite the fact that it does not satisfy all its demands and is not up to par, as the European public might expect if we are to tackle the economic crisis. However, the problem as to how budgetary needs are to be addressed in the immediate future for 2012 and 2013 persists and I call on this small minority of Member States to demonstrate a proper sense of responsibility and to work with Parliament to find a solution that will give the EU the necessary flexibility to address its needs and prevent a new budgetary crisis.